EXHIBIT 10 Amended Joint Filing Agreement by and among the Reporting Group Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Amendment No. 17 to Schedule13D to which this Amended Joint Filing Agreement is being filed as an exhibit, together with any future amendments, shall be a joint statement filed on behalf of each of the undersigned. Dated: March 3, 2010 STILWELL VALUE PARTNERS I, L.P. By: STILWELL VALUE LLC General Partner /s/ Joseph Stilwell By: Joseph Stilwell Managing and Sole Member STILWELL ASSOCIATES, L.P. By: STILWELL VALUE LLC General Partner /s/ Joseph Stilwell By: Joseph Stilwell Managing and Sole Member STILWELL VALUE LLC /s/ Joseph Stilwell By: Joseph Stilwell Managing and Sole Member JOSEPH STILWELL /s/ Joseph Stilwell Joseph Stilwell JOHN STILWELL /s/ John Stilwell John Stilwell
